DETAILED ACTION
1. Applicant's response, filed 16 June 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.
 
Claim Status
4. Claims 1-30 and 41 are cancelled.
Claim 51 is newly added.
Claims 31-40 and 42-51 are currently pending and are under examination herein.
Claims 31-40 and 42-51 are rejected.
Claims 31 and 39 are objected to.

Priority
5. The application claims the benefit of priority to Australian Application No. 2016903246, filed 16 August 2016, and Australian Application No. 2016900254, filed 28 January 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and the claims to the benefit of priority to the ‘246 and ‘254 applications are acknowledged. As such, the effective filing date of the claims is 28 January 2016.

Claim Objections
6. Claims 31 and 39 are objected to because of the following informalities: 
Claim 31: The comma at the end of step g) should be a semicolon to delineate the end of the clause.
Claim 39: step (ii) in lines 56-57 should be indented at the same level as step (i) and (iii) rather than not indented at the same level as the other steps. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC § 112(a)
7. The rejection of claims 39-50 under 35 U.S.C. 112(a) is withdrawn in view of the claim amendments filed 16 June 2022. 

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The rejection of claims 31-50 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 16 June 2022. 

9. Claims 39-40 and 42-51 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 39, and those claims dependent therefrom, recite “the colorectal cancer of the human subject” in lines 58-59. There is a lack of antecedent basis for this term in the claim because the previous recitations in the claim merely indicate an increased risk of colorectal cancer in the human subject and there is no indication that the subject has colorectal cancer at that time. Therefore, there is no antecedent basis for “the colorectal cancer of the human subject”. It is suggested to amend the claim to recite “the increased risk of colorectal cancer of the human subject” to overcome this rejection.

Response to Arguments
10. Applicant’s arguments with respect to the rejection under 35 U.S.C. 112(b) in Applicant’s Remarks have been fully considered but are moot because they do not pertain to the new grounds of rejection set forth above.  

35 USC § 112(d)
11. The rejection of claim 41 under 35 U.S.C. 112(d) is withdrawn in view of the claim amendments filed 16 June 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12. The rejection of claims 42-43 and 46 under 35 U.S.C. 101 is withdrawn in view of the claim amendments filed 16 June 2022. Specifically, these claims recite a particular prophylactic treatment with more than a nominal relationship to the judicial exception that integrates the recited judicial exception in a particular prophylaxis for a particular disease.

13. Claims 31-40, 44-45, and 47-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to at least one judicial exception: 
Claim 31, and those claims dependent therefrom, recite (i) determining a risk score for the human subject developing colorectal cancer by the following steps: a) obtaining the odds ratio (OR) of association with colorectal cancer of 45 single nucleotide polymorphisms (SNPs) consisting of SNPs rs72647484, rs10911251, one of rs6687758 or rs6691170, rs11903757, rs812481, rs35360328, rs10936599, rs3987, rs35509282, rs647161, rs1321311, rs16892766, one of rs6983267 or rs10505477 or rs7014346, rs719725, rs10904849, rs10795668, rs704017, one of rs11190164 or rs1035209, rs12241008, one of rs174537 or rs4246215 or rs174550 or rs1535, rs3824999, rs3802842, rs3217810, rs3217901, rs10774214, rs11169552, rs7136702, rs3184504, rs59336, rs73208120, rs1957636, rs4444235, rs11632715, rs16969681, rs9929218, rs16941835, rs744166, rs4939827, rs10411210, one of rs1800469 or rs2241714, rs2423279, rs4813802, rs961253, rs6066825, and rs4925386; b) obtaining the identity of alleles present in the genome of the subject at a panel of SNPs consisting of the 45 SNPs; c)  determining an adjusted risk score for each of the 45 SNPs of the subject, where: (i) if two major alleles are present at the SNP, then the adjusted risk score for the SNP is 1/µ, (ii) if one major and one minor allele are present at the SNP, then the adjusted risk score for the SNP is OR/µ, (iii) if two minor alleles are present at the SNP, then the adjusted risk score for the SNP is OR2/µ, and (iv) if the genotype is missing for the SNP, then the adjusted risk score for the SNP is 1, where µ= (1 - p)2 + 2p(1 - p)OR + p2OR2 , wherein OR is the odds ratio of a minor allele at the given SNP and p is the frequency of the minor allele; d) multiplying together the adjusted risk score for each of the 45 SNPs of the subject to produce a genetic risk score of the subject; e) obtaining a clinical risk assessment of the subject f) combining the clinical risk assessment of the subject with the genetic risk score of the subject; and g) producing a risk score wherein the risk score comprises a number which represents the risk of the human subject developing colorectal cancer relative to the average risk of developing colorectal cancer in the population to which the human subject belongs; (ii) identifying the human subject as at risk for colorectal cancer based on the risk score; and (iii) enrolling the human subject in a colorectal screening program or subjecting the human subject to more frequent screening for colorectal cancer.
Claims 32-33 recite further limitations on the type of information gathered in the clinical risk assessment.
Claims 34-37 recite further limitations on the type of subject.
Claim 38 further limits the evaluated SNPs.
Claim 39, and those claims dependent therefrom, recite (i) determining a risk score for the human subject of developing colorectal cancer by the following steps: a) obtaining the odds ratio (OR) of association with colorectal cancer of 45 single nucleotide polymorphisms (SNPs) consisting of SNPs rs72647484, rs10911251, one of rs6687758 or rs6691170, rs11903757, rs812481, rs35360328, rs10936599, rs3987, rs35509282, rs647161, rs1321311, rs16892766, one of rs6983267 or rs10505477 or rs7014346, rs719725, rs10904849, rs10795668, rs704017, one of rs11190164 or rs1035209, rs12241008, one of rs174537 or rs4246215 or rs174550 or rs1535, rs3824999, rs3802842, rs3217810, rs3217901, rs10774214, rs11169552, rs7136702, rs3184504, rs59336, rs73208120, rs1957636, rs4444235, rs11632715, rs16969681, rs9929218, rs16941835, rs744166, rs4939827, rs10411210, one of rs1800469 or rs2241714, rs2423279, rs4813802, rs961253, rs6066825, and rs4925386; b) obtaining the identity of alleles present in the genome of the subject at a panel of SNPs consisting of the 45 SNPs; c)  determining an adjusted risk score for each of the 45 SNPs of the subject, where: (i) if two major alleles are present at the SNP, then the adjusted risk score for the SNP is 1/µ, (ii) if one major and one minor allele are present at the SNP, then the adjusted risk score for the SNP is OR/µ, (iii) if two minor alleles are present at the SNP, then the adjusted risk score for the SNP is OR2/µ, and (iv) if the genotype is missing for the SNP, then the adjusted risk score for the SNP is 1, where µ= (1 - p)2 + 2p(1 - p)OR + p2OR2 , wherein OR is the odds ratio of a minor allele at the given SNP and p is the frequency of the minor allele; d) multiplying together the adjusted risk score for each of the 45 SNPs of the subject to produce a genetic risk score of the subject; e) obtaining a clinical risk assessment of the subject f) combining the clinical risk assessment of the subject with the genetic risk score of the subject; and g) producing a number which represents the risk of the human subject developing colorectal cancer relative to the average risk of developing colorectal cancer in the population to which the human subject belongs; and (ii) identifying the human subject as at increased risk for colorectal cancer based on the risk score.
Claims 47-48 further limit the information gathered in the clinical risk assessment.
Claim 49 further limits the subject.
Claim 50 further limits the SNPs evaluated by the method. 
The limitations for obtaining a clinical risk assessment and enrolling a subject in colorectal cancer screening or subjecting the human subject to further colorectal cancer screening that equate to mental processes that a doctor would go through when evaluating a patient for colorectal cancer that can be performed with pen and paper, which falls under both the “Methods of Organizing Human Activity” and “Mental Processes” groupings of abstract ideas. The limitations for producing a risk score require the performance of specific mathematical calculations to determine the adjusted risk score for each SNP, the genetic risk score, the combined risk score or producing a number representing the risk of the human subject developing colorectal cancer relative to the average risk of developing colorectal cancer either by reciting the specific equation or a textual equivalent of the mathematical calculation to perform. Therefore, these limitations fall under the “Mathematical concepts” grouping of abstract ideas. Furthermore, the steps of obtaining the information, producing a risk score based on the obtained information, and identifying the human subject as at (increased) risk for colorectal cancer equate to limitations of collecting information and analyzing it that can be practically performed in the human mind or with pen and paper, which also falls under the “Mental processes” grouping of abstract ideas. 
In addition, the claims recite a natural relationship between the presence or absence major and minor alleles at 45 SNP locations and the risk of colorectal cancer in an individual. This relationship is similar to the relationship between a patient’s metabolizer genotype and the risk that the patient will suffer OTc prolongation after administration of a medication that the courts identified as a law of nature in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018). Therefore, the claims also recite a law of nature that is a correlation between the presence or absence major and minor alleles at 45 SNP locations and the risk of colorectal cancer in an individual. 
As such, claims 31-40, 44-45, and 47-50 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to affect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to apply the judicial exception. Claims 31-38 and 47-50 do not recite any elements in addition to the recited judicial exceptions.  Claims 39-40 and 44-45 recite the following additional elements:
Claim 39, and those claims dependent therefrom, recite “prophylactically treating the colorectal cancer of the human subject”. 
Claim 40 recites “wherein prophylactically treating the human subject comprises administering an agent that prophylactically treats colorectal cancer”. 
Claim 44 recites “wherein prophylactically treating the human subject comprises behavioral intervention”. 
Claim 45 recites “wherein the behavioral intervention comprises manipulation of the subject’s diet”. 
Although these additional elements recite prophylactically treating the subject for colorectal cancer, these additional elements do not equate to a particular treatment or prophylaxis for a disease or medical condition. Claims 39-40 and 44-45 give no indication as to what type of treatment is applied or what changes are made in order to achieve the treatment that they equate more to instructions to apply the judicial exception in a generic way (see MPEP 2106.04(d)(2)). Therefore, these limitations do not integrate the recited judicial exceptions into a practical application (see MPEP 2106.05(d)(2)). As such, claims 31-40, 44-45, and 47-50 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the judicial exception or conventional activity. Claims 31-38 and 47-50 do not recite any elements in addition to the recited judicial exceptions.  Claims 39-40 and 44-45 recite the following additional elements:
Claim 39, and those claims dependent therefrom, recite “prophylactically treating the colorectal cancer of the human subject”. 
Claim 40 recites “wherein prophylactically treating the human subject comprises administering an agent that prophylactically treats colorectal cancer”. 
Claim 44 recites “wherein prophylactically treating the human subject comprises behavioral intervention”. 
Claim 45 recites “wherein the behavioral intervention comprises manipulation of the subject’s diet”. 
Claims 39-40 and 44-45 give no indication as to what type of treatment is applied or what changes are made in order to achieve the treatment that they equate more to instructions to apply the judicial exception in a generic way (see MPEP 2106.04(d)(2) and MPEP 2106.05(f)). Furthermore, generically prophylactically treating an increased risk of colorectal cancer is conventional in the art, as evidenced by Applicant’s own statements on pg. 10, para. 3 of Applicant’s Remarks that the treatments listed in the specification were known in the art to be useful in reducing the risk of a subject developing colon cancer. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 31-40, 44-45, and 47-50 are not patent eligible.

Response to Arguments
14. Applicant’s arguments on pg. 15, para. 1 to pg. 16, para. 3 of Applicant’s Remarks with respect to the rejection of claims 42-43 and 46 under 35 U.S.C. 101 have been fully considered but they are moot because the claims are no longer rejected under 35 U.S.C. 101. 

15. Applicant remarks that claims 31 and 39 are patent-eligible because they recite steps that select multiple natural correlations and improve their predictive value by combining these selected natural correlations in a specific way (pg. 17, para. 1 of Applicant’s Remarks). This argument is not persuasive. 
MPEP 2106.05(a) sets forth:
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.
Therefore, the judicial exception itself cannot provide the improvement. Applicant’s remarks cite that the combination of the correlations via the risk is the improvement. However, this combination is also part of the recited judicial exception. Therefore, Applicant’s arguments equate to arguing that the abstract idea itself is improved, which is not sufficient to provide an improvement to technology. Rather, the improvement must be realized or reflected in one or more additional elements that lie outside the recited judicial exception.  

16. Applicant asserts that claims 31 and 39 recite limitations of enrolling the human subject in a colorectal screening program or subjecting the human subject to more frequent screening for colorectal cancer (claim 31) or prophylactically treating the colorectal cancer (claim 39) that are directly related to the improvement, are specific to the treatment of colorectal cancer, and are directed connected to the determination of a subject’s increased risk of developing colon cancer (pg. 17, para. 2 of Applicant’s Remarks). This argument is not persuasive.
As discussed above regarding the limitation of claim 31, subjecting the human subject to further colorectal cancer screening equates to mental processes that a doctor would go through when evaluating a patient for colorectal cancer that can be performed with pen and paper, which falls under both the “Methods of Organizing Human Activity” and “Mental Processes” groupings of abstract ideas. This is because this limitation is similar to a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982) that was identified by the courts as an abstract idea. Therefore, this is not an additional element that can reflect an improvement to technology. Rather this limitation is part of the recited judicial exception itself.
Regarding the limitations of claims 39-40 and 44-45, these limitations do not equate to a particular treatment or prophylaxis for colorectal cancer.  Claims 39-40 and 44-45 give no indication as to what type of treatment is applied or what changes are made in order to achieve the treatment that they equate more to instructions to apply the judicial exception in a generic way (see MPEP 2106.04(d)(2)). Therefore, these limitations have not met the standard necessary to equate to a particular treatment or prophylaxis for colorectal cancer.

Conclusion
	17. No claims are allowed.

E-mail Communications Authorization
18. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	19. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 5712729047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA M. WISE/Primary Examiner, Art Unit 1672